In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00101-CR
         ______________________________


      RANDALL FRANK POSPISIL, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 354th Judicial District Court
                 Hunt County, Texas
                Trial Court No. 24,581




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Randall Frank Pospisil (hereinafter Appellant) appeals his conviction for felony driving while

intoxicated (DWI). See TEX . PENAL CODE ANN . § 49.09 (Vernon Supp. 2008). At issue in this case

is whether the arresting officer, Danny Turentine of the Greenville, Texas, Police Department, had

sufficient, articulable facts based on a private citizen's 9-1-1 call to justify the traffic stop of

Appellant's vehicle.1 We conclude the trial court properly determined the officer had sufficient facts

to support the initial investigative detention. Accordingly, we affirm the trial court's judgment.

        The evidence admitted in the court below shows the City of Greenville's 9-1-1 dispatcher

received a telephone call from Devin D. Holt on April 17, 2007. Holt identified himself as an off-

duty Dallas firefighter and called 9-1-1 to report a reckless driver that Holt had been following along

Highway 69. Officer Turentine, who was only a few blocks away, was dispatched to the scene of

the suspected reckless driver. Turentine quickly spotted the suspected vehicle, pulled in behind it,

and initiated a traffic stop.

        We review a trial court's ruling on a motion to suppress under a bifurcated standard. We

defer to the trial court's finding of historical facts and its evaluation of witness credibility, but we

review de novo the trial court's application of law to fact. Wiede v. State, 214 S.W.3d 17, 25 (Tex.

Crim. App. 2007); State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000). The trial court's



        1
         After the trial court denied his motion to suppress, Pospisil pled guilty and submitted the
issue of punishment to the trial court's discretion. The trial court assessed Pospisil's punishment at
imprisonment for thirty months, with credit for 324 days already served.

                                                   2
evidentiary ruling "will be upheld on appeal if it is correct on any theory of law that finds support

in the record." Gonzalez v. State, 195 S.W.3d 114, 126 (Tex. Crim. App. 2006). Generally, we

review de novo determinations of probable cause after granting deference to the trial court's

determination of historical facts. Guzman v. State, 955 S.W.2d 85, 87 (Tex. Crim. App. 1997).

       The Fourth Amendment generally protects citizens from unreasonable searches and seizures.

U.S. CONST . amend. IV. It is well settled in Fourth Amendment jurisprudence that absent a warrant

or some functional equivalent giving probable cause to arrest, only a limited, investigatory detention

of an individual is permitted. Burkes v. State, 830 S.W.2d 922, 925 (Tex. Crim. App. 1991). An

investigative detention during the course of a traffic stop in which the subject is not free to leave is

a seizure for purposes of the Fourth Amendment, and the appellate court must analyze the stop under

the reasonableness standard. Whren v. United States, 517 U.S. 806 (1996).

       Under Terry v. Ohio, 392 U.S. 1, 19–20 (1968), the determination of whether an investigative

detention is reasonable is a two-pronged inquiry: First, was the officer's action justified at its

inception? This requires a showing that the officer has reasonable suspicion to believe criminal

activity is afoot—meaning the officer "has specific, articulable facts that, when combined with

rational inferences from those facts, would lead him or her to reasonably conclude that a particular

person actually is, has been, or soon will be engaged in criminal activity." Carrillo v. State, 235
S.W.3d 353, 356 (Tex. App.—Texarkana 2007, pet. ref'd) (citing Ford v. State, 158 S.W.3d 488, 492

(Tex. Crim. App. 2005)). Second, was the detention reasonably related in scope to the circumstances



                                                   3
that justified the interference in the first place? This provision generally prevents state officials from

turning every minor traffic violation into a major fishing expedition.               This two-pronged

determination is a factual one and is made and reviewed by considering the totality of the

circumstances existing throughout the detention. Loesch v. State, 958 S.W.2d 830, 832 (Tex. Crim.

App. 1997).

        "The factual basis for stopping a vehicle need not arise from the officer's personal

observation, but may be supplied by information acquired from another person." Brother v. State,

166 S.W.3d 255, 257 (Tex. Crim. App. 2005) (citing Adams v. Williams, 407 U.S. 143, 147 (1972)).

"An officer may rely on information received from a citizen, rather than his direct observation, so

long as the citizen's statement is reasonably corroborated by other matters within the officer's

knowledge." Turley v. State, 242 S.W.3d 178, 181 (Tex. App.—Fort Worth 2007, no pet.). "[T]he

reliability of a citizen-informant is generally shown by the very nature of the circumstances under

which the incriminating information became known to him or her." Brother, 166 S.W.3d at 258

(citing State v. Markus, 478 N.W.2d 405 (Iowa Ct. App. 1991)). "A citizen's tip deserves great

weight when there is a detailed description of the wrongdoing along with a statement that the event

was witnessed firsthand, when a citizen puts herself in a position to be held accountable for her

intervention, or when the citizen is not connected with the police or a paid informant." Turley, 242
S.W.3d at 181. "When police receive information from a private citizen whose only contact with

the police is a result of having witnessed a criminal act committed by another, the credibility and



                                                    4
reliability of the information is inherent."      Cornejo v. State, 917 S.W.2d 480, 483 (Tex.

App.—Houston [14th Dist.] 1996, pet. ref'd).

       Based on the totality of circumstances, we conclude that Officer Turentine had reasonable

suspicion to stop Appellant. To begin with, Holt's citizen-informant tip was sufficiently reliable.

He was not anonymous; he had identified himself by name and occupation to the dispatcher, who

then relayed at least the occupational information to Turentine. Holt was thus in a position to be held

accountable for his intervention, one factor indicating the tip was reliable. Further, Holt relayed

events he had witnessed firsthand, another indication of reliability. There is no indication in the

record Holt was a police employee or paid informant, or otherwise had any motivation to lie such

that would give the officer pause to doubt Holt's reliability. Holt was also a professional firefighter,

making him one of the types of people (along with teachers and police officers) that we teach our

children are generally trustworthy and reliable. Officer Turentine also responded to the dispatch in

a short amount of time and had an opportunity to corroborate Holt's description of the vehicle with

the officer's own observations. Under the totality of these circumstances, we agree with the trial

court's conclusion that Officer Turentine had sufficient, reasonable, articulable facts to justify the

temporary detention of Appellant's vehicle.




                                                   5
       Since Appellant does not challenge the propriety of any of the events following the initial

detention, we overrule Appellant's sole point of error and affirm the trial court's judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        October 2, 2008
Date Decided:          October 3, 2008

Do Not Publish




                                                 6